              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN

ANTONIO G. RAMIREZ, JR.,
           Petitioner,
     v.                                        Case No. 14-CV-802
LIZZIE TEGELS,
           Respondent.


                          NOTICE OF APPEAL


     Notice is hereby given pursuant to Fed. R. App. P. 3(a) and (c) and
4(a)(1)(A) that Warden Lizzie Tegels hereby appeals to the United States
Court of Appeals for the Seventh Circuit from the final judgment granting
Antonio G. Ramirez, Jr.’s petition for a writ of habeas corpus, entered on
September 26, 2019, by the United State District Court for the Western
District of Wisconsin, the Honorable James D. Peterson, presiding.
     Dated in Madison, Wisconsin this 25th day of October 2019.

                                   JOSHUA L. KAUL
                                   Wisconsin Attorney General

                                   s/ Jacob J. Wittwer
                                   JACOB J. WITTWER
                                   Assistant Attorney General
                                   State Bar #1041288

                                   Attorney for Respondent

Wisconsin Department of Justice
Post Office Box 7857
Madison, WI 53707-7857
(608) 266-1606
(608) 266-9594 (Fax)
wittwerjj@doj.state.wi.us
